Schwellenbach, J.
(dissenting)—I do not agree with the reasoning of the majority with respect to the contract between the state and Clark county. The 1927 act obligated *815the state, after it acquired the portion of the bridge from Clark county, to operate it toll free. The act authorized the state to acquire Clark county’s portion of the bridge either by purchase or condemnation. Being required to operate the bridge toll free, the state merely inserted that obligation, together with the sum of two hundred fifty thousand dollars, as the consideration for the purchase. Be that as it may, Clark county is not asserting any rights in this proceeding, and I do not believe that we should concern ourselves with this problem.
In order to better understand the question of delegation of nondelegable powers, raised by the. auditor, I think it might be well to briefly outline the proposed project. The plan is to repair and remodel the existing bridge, and, parallel thereto, to construct another bridge, together with approaches thereto. Each bridge is to handle one-way traffic, that is, traffic from Vancouver to Portland will travel over one bridge and returning traffic will pass over the other. The cost of the project has been estimated at $14,000,000. The project is to be financed by the issuance of revenue bonds, to be secured by tolls collected from both bridges. The tolls “in no event shall be in an amount less than necessary to pay the principal and interest upon the bonds, costs of maintenance and operation of the new and existing bridges and toll plaza, and other costs incidental thereto, and to provide such debt service coverage and reserves that may be necessary for the bonds.” The classification and amounts of tolls shall be determined between the parties to the contract (the Oregon highway commission, the Washington highway commission, and the Washington toll bridge authority). The contract then provides that, in case of disagreement between the parties as to the amount required for such purposes, the determination of the toll bridge authority as to the minimum amounts required shall be final.
The majority construes the contract to mean that the 'Oregon highway commission merely empowers .the Washington toll bridge authority to determine certain facts, not to fix tolls. I cannot agree. That would be the situation *816if the toll bridge authority were to investigate, find the facts, and report back to the other two parties to the agreement. But that is not what the contract provides. It provides that, if the parties do not agree “as to the amount required for such purposes,” the toll bridge authority shall determine the minimum amounts required for such purposes, and its determination shall be final. When it determines such minimum amounts “required for such purposes,” it, and not the parties to the agreement, determines the amounts of the tolls to be charged. That is not a ministerial function. The Oregon highway commission has delegated a nondelegable function to the Washington toll bridge authority.
I would deny the writ.
Donworth, J., concurs with Schwellenbach, J.